DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 23-28, in the reply filed on May 20, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23, 24, 3-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Kunz et al. (EP2098317, herein referencing the English language translation filed September 16, 2019).
Regarding applicants’ claim 23, Schneider discloses pressing of a bulk material (considered to be a green compact) the compact having a axial direction defined by a first and second end (figure 1 #4), and a wall region defined by space #2 (page 10).  With regards to a wall region which has first and second surface textures which differ between a subregion and a region spaced apart from the sub region, substantially identical materials treated in a substantially identical manner are expected to have substantially identical charateristics.  In the et al. disclose formation of a green body having a wall through use of a pressing apparatus.  Applicants disclose the formation of a first surface texture by shearing through the movement of particles in the axial direction and a second surface texture by compression in the radial direction (present specification, page 8 lines 8-27).  Kunz et al. disclose compressing of the bulk material in an axial direction through compression plate 17 and compression in the axial direction through cheek plates #5.  Given that substantially identical processes are expected to produce products with substantially identical characteristics, the regions subjected to radial compression in the compact of Kunz et al. would be expected to have a surface texture which differs from those regions which have only undergone axial compression. 
Regarding applicants’ claim 24, radial compression results in a surface profile such that the radially compressed region is delineated form those regions not subjected to radial compression (figure 7). The point of delineation is considered a parting line.

Allowable Subject Matter
Claims 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding applicants’ claim 25, the prior art does not teach or suggest a green compact produced by compression of a powdery material, the green compact comprising: a first end and a second end defining an axial direction therebetween, a longitudinal axis extending along said axial direction, a wall region extending parallel to said longitudinal axis and along said axial direction from said first end to said second end where said wall region includes a subregion spaced apart from said first end and said second end, where said wall region has a compressed 
Regarding applicants’ claim 26, the prior art does not teach or suggest a green compact produced by compression of a powdery material, the green compact comprising: a first end and a second end defining an axial direction therebetween, a longitudinal axis extending along said axial direction, a wall region extending parallel to said longitudinal axis and along said axial direction from said first end to said second end where said wall region includes a subregion spaced apart from said first end and said second end, where said wall region has a compressed first surface texture outside said subregion, said subregion having a second surface texture being different from said first surface texture, and where said subregion has no undercuts to said wall region and ends flush with said wall region or is offset into the green compact by no more than 0.1 mm relative to said wall region in a radial direction.
Regarding applicants’ claim 27, the prior art does not teach or suggest a green compact produced by compression of a powdery material, the green compact comprising: a first end and a second end defining an axial direction therebetween, a longitudinal axis extending along said axial direction, a wall region extending parallel to said longitudinal axis and along said axial direction from said first end to said second end where said wall region includes a subregion spaced apart from said first end and said second end, where said wall region has a compressed first surface texture outside said subregion, said subregion having a second surface texture being 
Regarding applicants’ claim 28, the prior art does not teach or suggest a heat treated green compact, the green compact produced by compression of a powdery material, the green compact comprising: a first end and a second end defining an axial direction therebetween, a longitudinal axis extending along said axial direction, a wall region extending parallel to said longitudinal axis and along said axial direction from said first end to said second end where said wall region includes a subregion spaced apart from said first end and said second end, where said wall region has a compressed first surface texture outside said subregion, said subregion having a second surface texture being different from said first surface texture, and where said heat-treated green compact havs a third surface texture disposed in a region of said first surface texture, and said heat-treated green compact has a fourth surface texture in a region of said second surface texture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784